              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

(1) KRIS K. AGRAWAL, and                           )
(2) ENERGY PRODUCTION                              )
SERVICES, LLC,                                     )
                                                   )
       Plaintiffs,                                 )
                                                   )
v.                                                 )         Case No. CIV-18-1133-D
                                                   )
(1) RONALD J. WALKER, D/B/A CO&G                   )
PRODUCTION GROUP, LLC,                             )
an individual resident of Missouri,                )
(2) JERRY PARENT, D/B/A SPOON                      )
RESOURCES, LLC,                                    )
(3) TOMMY TATRO,                                   )
(4) DANIEL DELLUOMO,                               )
(5) GREGORY WILLIAMS,                              )
(6) CHRIS HOLLAND,                                 )
(7) ALETIA HAYNES TIMMONS,                         )
(8) AMY LAURENT,                                   )
(9) ACADIAN MAINTENANCE                            )
SERVICES, and                                      )
(10) JOHN DOE,                                     )
                                                   )
       Defendants.                                 )

                                           ORDER

       Plaintiff Kris Agrawal, appearing pro se and putatively on behalf of Energy

Production Services, LLC, has filed a Complaint [Doc. No. 1] bringing a host of allegations

which are familiar to this Court in both their factual basis as well as their lack of coherency,

jurisdictional standing, and legitimacy. Defendant Amy Laurent (“Laurent”) has filed a

Motion for Sanctions or in the Alternative Motion to Dismiss [Doc. No. 14]. Defendant

Ronald J. Walker (“Walker”) has filed a Motion to Dismiss [Doc. No. l7] based on failure
to establish diversity jurisdiction. 1 Plaintiffs have failed to respond to either motion.

Instead, Plaintiff Agrawal has filed a Motion to Strike Motioin [sic] of Amy Laurent [Doc.

No. 18] and two Motions for Summary Judgment [Doc. Nos. 19 and 20].

                                                                     BACKGROUND

      As the Tenth Circuit succinctly stated, “[t]he origins of this case go back almost a

decade, to a state-law wage dispute between Kris Agrawal and employee Chris Holland.

Holland’s success in that dispute has spawned multiple state and federal proceedings

brought by Agrawal against a wide array of defendants.” Agrawal v. Ogden, 18-6054,

2018 WL 6252870, at *1 (10th Cir. Nov. 28, 2018). The current Complaint raises the same

or similar factual allegations and disputes against many of the same Defendants as the

following cases, all but one of which were dismissed, at least in part, for lack of subject

matter jurisdiction on the basis of the Rooker-Feldman doctrine:

      1. Agrawal, et. al. v. Oklahoma Dept. of Labor, et al., Case No. CIV-16-0003-D

             (W.D. Okla. 2016);

      2. Agrawal v. Ogden, et al., Case No. Civ-17-1364-D (W.D. Okla. 2017); dismissal

             affirmed by the Tenth Circuit in Agrawal v. Ogden, 18-6054, 2018 WL 6252870

             (10th Cir. Nov. 28, 2018);




                                                                  
      1
        Based on the Court’s findings in this Order, Defendants Laurent and Walker’s
Motions to Dismiss are stricken as moot.



                                                                         2
                                                                           
       
       3. Agrawal v. Courts of Oklahoma, et al., Case No. CIV-18-396-D (W.D. Okla.

              2018);2 and,

       4. Agrawal v. Holland, et al., Case No. CIV-18-866-D (W.D. Okla. 2018).

       This action is merely another in a series of attempts by Agrawal “‘to show the sham

wage claim proceedings against’” him which have been rejected by the Oklahoma Supreme

Court in Agrawal v. Okla. Dep’t of Labor, 364 P.3d 618 (Okla. 2015), repeatedly by this

Court, and now by the Tenth Circuit. Agrawal, 2018 WL 6252879 at *1 (quoting

Agrawal’s Appellate Opening Brief). All of the above referenced cases allege variations

on the allegations summarized in this Court’s Order in Agrawal v. Oklahoma Dep’t of

Labor, et al., Case No. CIV-16-003-D:

       Christopher Holland filed a wage claim against Plaintiff GEO Exploration,
       LLC before the ODOL. During the proceedings before the Administrative
       Law Judge (ALJ), Plaintiffs allege that although the ALJ permitted Holland
       to present his case, it refused to allow Agrawal to testify, thereby depriving
       him of protections under the Fifth and Fourteenth Amendments to the U.S.
       Constitution. Second Amend. Compl. at 2-3. Plaintiffs also contend that,
       despite GEO’s pending bankruptcy, the ALJ found Holland was owed unpaid
       wages and entered judgment in his favor against Agrawal. Plaintiffs allege
       this ruling violated the “automatic stay” provisions of the Bankruptcy Code
       (11 U.S.C. § 362) Id. at 3.

       Plaintiffs bring suit before this Court, alleging the judgment is void in light
       of the fact that (1) GEO was in bankruptcy, (2) Agrawal was not afforded an
       opportunity to be heard and defend his case, and (3) Agrawal was not
       Holland’s “employer” for purposes of the wage statutes. Id. at 4.


                                                                   
       2
         This case was dismissed based on failure to plead “sufficient facts to show Judge
Ogden took action ‘in complete absence of all jurisdiction’” and, therefore, Judge Ogden
acted in his judicial capacity, had judicial immunity, and the plaintiffs failed to plead “any
basis for proceeding against the ‘Courts of Oklahoma.’” Order at 5, Agrawal v.
Courts of Oklahoma, et. al., CIV-18-396-D (July 9, 2018) [Doc. No. 11]. 


                                                                      3
                                                                       
        
Order at 1-2, Agrawal v. Oklahoma Dep’t of Labor, et al., Case No. CIV-16-003-D [Doc.

No. 12].

         While Plaintiff camouflages these allegations by burying them in a mountain of

seemingly irrelevant and unconnected facts, “the unmistakable theme in [all of] Agrawal’s

complaint[s] is that ODOL and the state courts mistakenly ruled in Holland’s favor.”

Agrawal, 2018 WL 6252870, at *3. Plaintiff Agrawal invariably attacks the award by

relitigating the identity of Defendant Chris Holland’s employer and by claiming he was

improperly denied the opportunity to present evidence. However, as the Tenth Circuit

noted, “the Oklahoma Supreme Court has already resolved these issues.” Id. In addition,

Plaintiff Agrawal repeatedly argues that the ALJ award and state court judgments were

entered in violation of a bankruptcy stay. However, the Tenth Circuit held that the:

         bankruptcy filing did not stay any proceedings against Agrawal. Indeed, we
         note that the bankruptcy judge rejected Agrawal’s attempt to enforce the
         automatic stay, and Agrawal failed to prosecute his appeal from that decision.

                Moreover, an automatic stay expires when the bankruptcy case is
         closed. See 11 U.S.C. § 362(c)(2)(A). Here, any stay that may have arisen
         upon GEO’s bankruptcy filing expired in 2012. Thus, no stay was in place
         as to any party when the Oklahoma Supreme Court upheld the wage award
         in 2015.

Id. at *3.

         An examination of Plaintiff Agrawal’s filings reveals an ongoing pattern of bringing

suit on behalf of himself and various entities3 against various defendants in pursuit of a

                                                                     
3
    The Court notes that Plaintiff has been informed more than once that:

         Under the Local Rules, parties who are not natural persons may not appear
         pro se. LCvR 17.1. This prohibition naturally includes the corporate entities


                                                                        4
                                                                         
          
single goal: having a federal court exercise appellate review of a state court judgement. In

each case, Plaintiff(s) specifically asks the Court to void various state court judgments

affirming the ALJ award described above. The basis of the current Complaint is no

different than that of each of the previous actions in this Court. While Plaintiffs’ causes of

action and factual allegations here are, again, unintelligible and fail to provide sufficient

notice to the parties, as discussed below, the Court notes: (1) Plaintiffs repeat allegations

that various state court determinations were made in violation of a bankruptcy stay; and,

(2) the only prayer for relief contained in the Complaint clearly seeks a declaration that

Defendant Chris Holland’s state court judgments and any other judgements related to the

ALJ award are void. [Doc. No. 1 at 5, 12].

I.     Subject Matter Jurisdiction

       The Court sua sponte finds that it lacks subject matter jurisdiction for the same

reasons set out in the proceedings previously before this Court.                 See Order,

in Agrawal v. Oklahoma Dep’t of Labor, et al., Case No. CIV-16-003-D (December 15,

2016) [Doc. No. 12]; Order in Agrawal v. Holland, et al., Case No. CIV-18-866-D




                                                                   
       identified as plaintiffs in the [] Complaint. Tal v. Hogan, 453 F.3d 1244,
       1254 (10th Cir. 2006) (“It has been our long-standing ruled that a corporation
       must be represented by an attorney to appear in federal court.”) (citations
       omitted).

Order, at 4, Agrawal v. Oklahoma Dep’t of Labor, et al., CIV-16-003-D [Doc. No. 5];
Order at 8, Agrawal v. Holland, CIV-18-866-D [Doc. No. 8]. Despite these warnings,
Plaintiff has again filed pro se on behalf of a corporate entity.


                                                                      5
                                                                       
        
(November 2, 2018) [Doc. No. 8].4 The Rooker-Feldman doctrine applies to the facts in

this case as it did in Plaintiff Agrawal’s previous actions.

           “[L]ower federal courts are precluded from exercising appellate jurisdiction over

final state-court judgments.” Kline v. Biles, 861 F.3d 1177, 1180 (10th Cir. 2017), cert.

denied, Kline v. Biles, 138 S. Ct. 517, 199 L. Ed. 2d 388 (2017) (quoting Lance v. Dennis,

546 U.S. 459, 463, 126 S.Ct. 1198, 163 L.Ed.2d 1059 (2006)). This preclusion applies to

“claims actually decided by a state court, and claims inextricably intertwined with a prior

state-court judgment.” Tal v. Hogan, 453 F.3d 1244, 1256 (10th Cir. 2006). “The essential

point is that barred claims are those complaining of injuries caused by state-court

judgments.” Kline, 861 F.3d at 1180 (quoting Campbell v. City of Spencer, 682 F.3d 1278,

1283 (10th Cir. 2012) (internal quotations omitted).

       Plaintiff Agrawal lost his attack against the ALJ award in state court all the way up

to the affirming opinion of the Oklahoma Supreme Court in Agrawal v. Okla. Dep’t of

Labor, 364 P.3d 618 (Okla. 2015) and back down through the State of Oklahoma district

courts through their judgments enforcing the award.5 All of the injuries alleged by


                                                                   
       4
          The Court has “an independent obligation to determine whether subject-matter
jurisdiction exists” and may raise the issue sua sponte at any time. 1mage Software, Inc. v.
Reynolds & Reynolds Co., 459 F.3d 1044, 1048 (10th Cir. 2006); see Arbaugh v. Y&H
Corp., 546 U.S. 500, 514 (2006) (federal courts “have an independent obligation to
determine whether subject-matter jurisdiction exists, even in the absence of a challenge
from any party”).
       5
           The Court again takes judicial notice of multiple underlying state court
proceedings available on Westlaw and publicly accessible through http://www.oscn.net.
Review of those proceedings reveals Plaintiff Agrawal has made numerous and varied
failed attempts in state court to avoid the ALJ award and affirming judgment. See CJ-2010-


                                                                      6
                                                                       
        
Plaintiffs are inextricably intertwined with state court enforcement of the ALJ award to

Defendant Holland which was affirmed by the Oklahoma County District Court and the

Oklahoma Supreme Court. See Agrawal v. Oklahoma Dep’t of Labor, 2015 OK 67, 364

P.3d 618. There can be no doubt that Plaintiff is a “state-court[] loser complaining of

injuries caused by state-court judgments” and “inviting district court review and rejection

of those judgments.” PJ ex rel. Jenson, 603 F.3d at 1193 (internal quotations omitted).

“Rooker-Feldman clearly applies to Agrawal’s renewed federal attempt to overturn the

wage award.” Agrawal, 2018 WL 6252870, at * 3.

       Accordingly, Plaintiffs’ claims are barred by the Rooker-Feldman doctrine and the

Court finds the Complaint should be dismissed for lack of subject matter jurisdiction.

II.    Failure to Comply with Fed. R. Civ. P. 8(a).

       Even if the Rooker-Feldman doctrine did not apply and the Court could perceive

some basis for subject matter jurisdiction in the asserted allegations, Plaintiffs’ Complaint

would still require dismissal. The Complaint fails to provide a sufficient short and plain

statement of the grounds for the Court’s jurisdiction and fails to comply with Fed. R. Civ.

P. 8(a). See Erickson v. Pardus, 551 U.S. 89, 93-94 (2007) (quoting Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 555 (2007)). Under Rule 8(a), a complaint must contain: (1) a

short and plain statement of the grounds for the court’s jurisdiction, (2) a short and plain

statement of the claim showing that the pleader is entitled to relief, and (3) a demand for

the relief sought. Fed. R. Civ. P. 8(a).

                                                                   
5749, Agrawal, et al., v. Holland, et al.; Agrawal, et al., v. Holland, et al., CJ-2010-1171;
Agrawal, et al., v. Holland, et. al., CJ-2016-2596, etc.


                                                                      7
                                                                       
        
       Plaintiffs have filed a twelve-page Complaint with approximately one hundred

thirty-nine (139) pages of exhibits attached. These exhibits consist of state court filings,

orders and judgments, state agency determinations, and unexplained documents

presumably in support of Agrawal’s allegations of fraud in the state court proceedings and

his desire to void a valid, affirmed state court judgment. The Complaint is virtually

indecipherable and consists of cut and pasted materials, the origins and relevance of which

are unclear and facts that are vague and conclusory. Only the intention of the prayer for

relief to improperly void state court judgments is sufficiently clear.

       Plaintiff Agrawal is aware of the applicable pleading standards as he has been

previously reminded twice by this Court that:

       his pro se status does not excuse compliance with the Federal Rules of Civil
       Procedure, the Local Rules of this District, or the Court’s Chambers Rules.
       See McNeil v. United States, 508 U.S. 106, 113 (1993) (“[W]e have never
       suggested that procedural rules in ordinary civil litigation should be
       interpreted so as to excuse mistakes by those who proceed without
       counsel.”).

Id. at 4; Order at 8, Agrawal v. Holland, et al., Case No. CIV-18-866-D (November 2,

2018) [Doc. No. 8].

       For these reasons, Plaintiffs’ Complaint should be dismissed.

III.   Sanctions

       In Agrawal v. Holland, et al., CV-18-866-D, this Court informed Plaintiff:

       that should [he] re-file this action or any other action based on the allegation
       that the ALJ award affirmed by the Oklahoma Supreme Court in Agrawal v.
       Oklahoma Dept. of Labor, 2015 OK 67, 364 P.3d 618, is void, he will be
       ordered to show cause why he should not be subject to the imposition of
       filing restrictions pursuant to Fed. R. Civ. P. 11.




                                              8
                                               
        
Order at 8-9, Agrawal v. Holland, CV-18-866-D (November 2, 2018) [Doc. No. 8].

Defendant Laurent’s Motion for Sanctions likewise cites Plaintiff Agrawal’s repeated

filing of cases seeking to relitigate the ALJ award as a basis for imposition of sanctions.6

Motion for Sanctions at 5. Defendant Laurent requests monetary sanctions and filing

restrictions in the form of an injunction. Id. Plaintiff failed to timely reply.7

       The current Complaint asks this Court to: (1) “find that there is no Wage Claim [sic]

filed by Chris Holland or a Judgment issued by the Labor Department Court against Energy

Production Services, LLC, or the Oklahoma Supreme Court”; and (2) “find that [Oklahoma

County District Court Judge] Aletia Haynes Timmons has assumed a Judgment against

Energy Production Services, LLC.” Complaint at 12. As explained above, Agrawal’s

claims are based on the same basic assertion as in his multiple previous actions – “that the

ALJ award affirmed by the Oklahoma Supreme Court in Agrawal v. Oklahoma Dept. of

Labor, 2015 OK 67, 364 P.3d 618 is void.” Order at 8-9, Agrawal v. Holland, CV-18-866-

D (November 2, 2018) [Doc. No. 8].

       The Tenth Circuit has stated that “‘[t]he right of access to the courts is neither

absolute nor unconditional and there is no constitutional right of access to the courts to

                                                                   
       6
         Defendant Laurent filed her Motion for Sanctions [Doc. No. 14] on December 10,
2018, and served it on Plaintiff Agrawal by U.S. Mail pursuant to Fed. R. Civ. P. 5(b)(2)(C)
as required by Fed. R. Civ. P. 11(c)(2).
       7
         Plaintiffs’ Motion to Strike was filed thirty (30) days after Defendant Laurent filed
her Motion for Sanctions and fails to address the issue of sanctions in any way. See LCVR
7.1(g) (requiring responsive briefs to be filed no later than twenty-one (21) days after the
date the motion was filed). Instead, Plaintiffs’ Motion appears to simply restate their
position as to the ALJ award with voluminous copy and paste materials purportedly in
support thereof. Motion to Strike at 1.


                                                                      9
                                                                       
        
prosecute an action that is frivolous or malicious.’” Landrith v. Schmidt, 732 F.3d 1171,

1174 (10th Cir. 2013) (quoting Tripati v. Beaman, 878 F.2d 351, 353 (10th Cir. 1989) (per

curiam)). “‘Even onerous conditions may be imposed upon a litigant as long as they are

designed to assist the ... court in curbing the particular abusive behavior involved,’ except

that they ‘cannot be so burdensome ... as to deny a litigant meaningful access to the

courts.’”        Id. (quoting Cotner v. Hopkins, 795 F.2d 900, 902 (10th Cir.1986)).

“[I]njunctions are proper where the litigant's abusive and lengthy history is properly set

forth.” Tripati, 878 F.2d at 353 (citations omitted).

       Pursuant to Landrith, Plaintiff Agrawal is “entitled to notice and an opportunity to

oppose the court's order before it is instituted.” Landrith v. Schmidt, 732 F.3d at 1174

(quoting Tripati, 878 F.2d at 354). However, “a hearing is not required; a written

opportunity to respond is sufficient.” Id. In this case, Defendant Laurent has properly set

forth Plaintiff’s “patent contempt for this Court, the [Tenth] Circuit, and the Oklahoma

County District Courts,” and Plaintiff has had an opportunity to respond. Motion for

Sanctions at 5. Defendant Laurent asserts that a warning to Plaintiff would be insufficient.

Id. at 5. The Court agrees. This Court, as quoted above, has previously warned Plaintiff

of the possible consequences of filing additional causes of action raising the same issue

based on the same factual allegations. The Court also notes that Plaintiff Agrawal failed to

heed similar admonishments in state court and now faces contempt charges.8

                                                                   
       8
           Plaintiff Agrawal was sanctioned by the Oklahoma County District Court on
August 27, 2018, in Agrawal, et al., v. Holland, et al., CJ-2010-1171, pursuant to Okla.
Stat. tit. 12 § 2011(C)(1)(b) for asserting essentially the same allegations in the Complaint
presently before this Court. In that case, the court found, in part, that the filings were


                                                                      10
                                                                        
        
       Therefore, the Court directs Plaintiff Agrawal to show cause why filing restrictions

should not be imposed by this Court, and an injunction should not be issued in support of

the same. Plaintiff Agrawal may do so by a single written filing, not to exceed fifteen (15)

pages, to be filed not later than February 1, 2019.

                                                                      CONCLUSION

       Plaintiffs’ Complaint [Doc. No. 1] is hereby DISMISSED without prejudice for

lack of subject matter jurisdiction as set forth herein. See Brereton v. Bountiful City Corp.,

434 F.3d 1213, 1218 (10th Cir. 2006) (“[D]ismissals for lack of jurisdiction should be

without prejudice because the court, having determined that it lacks jurisdiction over the

action, is incapable of reaching a disposition on the merits of the underlying claims.”)

(citations omitted). A judgment shall be issued forthwith.




                                                                   
presented for “improper purposes, to harass, cause unnecessary delay, and needless
increase in the cost of litigation” and imposed filing restrictions on Plaintiff Agrawal
prohibiting him “from filing anything in any matter before this Court or the Court of Judge
Aletia Haynes Timmons without first receiving affirmative approval in writing from the
Judge of the Court where permission is being requested.” Order, August 27, 2018, at 2-3.

        On October 26, 2018, Plaintiff Agrawal was found to have violated those
restrictions in Vance-1 Properties, LLC, and Kris K. Agrawal v. Energy Production
Services, LLC, et al., CJ-2017-4737. Journal Entry, October 26, 2018, at 4-5. Plaintiff
Agrawal was thereafter arraigned on indirect civil contempt charges on October 29, 2018,
and released on his own recognizance contingent upon his compliance with the filing
restrictions imposed in the August 27, 2018, and October 26, 2018, Orders in CJ-2010-
1171 and CJ-2017-4737, respectively. However, Plaintiff Agrawal continued to violate
the filing restrictions and a hearing is set in Oklahoma County District Court for February
7, 2019, on a motion to revoke the own-recognizance bond. Court Minute at 1, January 8,
2019, Vance-1 Properties, LLC., CJ-2017-4737.



                                                                          11
                                                                            
        
       IT IS THEREFORE ORDERED that Defendant Amy Laurent’s Motion for

Sanctions or in the Alternative Motion to Dismiss [Doc. No. 14], Defendant Walker’s

Motion to Dismiss [Doc. No. 17], and Plaintiffs’ Motions for Summary Judgment [Docs.

No. 19 and 20] are DENIED as moot.

       IT IS FURTHER ORDERED that Plaintiff Agrawal may, not later than February

1, 2019, submit a written filing to show cause why filing restrictions should not be imposed.

Such filing shall not exceed fifteen (15) pages in length.

       IT IS ORDERED this 18th day of January 2019.




                                             12
                                               
        
